Ostrander, J.
(dissenting). It is said that the recorder, in an opinion delivered at the time he determined the motion for an order changing the venue, made the statement ascribed to him in the last quotation set out in the opinion of Mr. Justice Brooke. The opinion does not appear in the printed record and is made a part of the record in this court by way of a fugitive paper purporting to be a copy of the opinion of the recorder, certified by the clerk of the recorder’s court. Aside from the propriety of thus augmenting the record — the petition, the order to show cause, and the answer of the recorder — and treating the copy of the opinion as a part of the record, it is obvious, when the whole record is considered, that the motion of the prosecuting attorney for a change of venue was not based upon the 807 affidavits referred to in the opinion of Mr. Justice Brooke. On the contrary, such use of them was expressly disclaimed just as it is disclaimed in the answer of the respondent, a portion of which answer appears in the opinion of Mr. 'Justice Brooke. It also appears, by the record, that the said 807 affidavits having been filed by the prosecuting attorney, and an order requiring him to serve copies thereof on the relator having been refused, time *198'was asked for and was given to relator to examine the affidavits and to make such opposed showing as he desired. He did on the adjourned day produce and read affidavits of various citizens in opposition to the motion for change of venue. The recorder, who made the order changing the venue, had presided in court during the period occupied in the attempt to secure a jury. He had the information derived from the examination of those drawn and presented as jurors. The court was confronted with the necessity of drawing another panel of jurors. Under such circumstances, the order changing the venue was made, and relator was not surprised, misled, or denied a hearing upon the merits of the motion. He was informed that the 807 affidavits were not tendered in formal support of the motion; that they were, however, subject to his inspection; and he was granted a delay of one week. The motion otherwise appealed to the discretion of the recorder. Discretion was exercised in favor of a change of venue. The order should not be set aside, and the discretion exercised should not be held to have been abused simply because copies of these affidavits were not formally served upon relator.
The opinion in Glinnan v. Judge of the Recorder’s Court. 173 Mich. 674 (140 N. W. 87), overruled neither People v. Peterson, 93 Mich. 27 (52 N. W. 1039); People v. Fuhrmann, 103 Mich. 593 (61 N. W. 865), nor Lyle v. Cass Circuit Judge, 157 Mich. 33 (121 N. W. 306). In the decision of those cases is still to be found the law of the State upon the subject involved in this proceeding. I am not in favor of now overruling them.
It is urged by relator that no legal jury can in any event be obtained in Wayne county, first, because the act creating the jury commission is unconstitutional, having no proper title, and because there has been no proper apportionment under the act for the purpose *199of dividing the city and county into districts to be assigned respectively to the members of the jury commission. In the view I take of the matter, these questions are not necessarily presented for decision.
An order changing the venue has been’ made and ought to be affirmed.
Kuhn, J., did not sit.